Citation Nr: 1009856	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  09-11 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for diphtheria, to 
include throat swelling and breathing problems.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a kidney infection.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), depression, and a sleep disorder.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for macular 
degeneration, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to May 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  Subsequently, the claims file was 
returned to the jurisdiction of the RO in Nashville, 
Tennessee.  In August 2009, the Board remanded this matter 
for additional development.

In July 2009, the Veteran and his wife testified during a 
video conference Board hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  In December 2009, the Veteran submitted additional 
evidence, including signed statements about the history of 
his claims.  In a January 2010 brief, the Veteran's 
representative waived initial RO consideration of this new 
evidence.  The Board accepts this additional evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a January 1994 rating decision, the RO denied the 
Veteran's service connection claim for diphtheria; although 
properly notified of the denial, the Veteran failed to 
perfect an appeal.

2.  Evidence associated with the claims file since the 
January 1994 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
service connection claim for diphtheria, is cumulative or 
redundant of evidence previously received, and does not raise 
a reasonable possibility of substantiating the claim. 

3.  In a June 1989 rating decision, the RO denied the 
Veteran's service connection claim for a kidney infection, 
and the Veteran failed to perfect an appeal.

4.  Evidence associated with the claims file since the June 
1989 denial, when considered by itself or in connection with 
evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the service 
connection claim for a kidney infection, is cumulative or 
redundant of evidence previously received, and does not raise 
a reasonable possibility of substantiating the claim. 

5.  The evidence of record does not show that the Veteran is 
currently diagnosed with a psychiatric disorder, such as 
PTSD, depression, or anxiety made in accordance with the 
provisions of the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV); there is no 
evidence of a diagnosed sleep disorder or sleep impairment 
associated with a diagnosed psychiatric disorder.

6.  The evidence of record does not show that the Veteran's 
diabetes mellitus, type II, is etiologically related to his 
period of active service or any incidents therein (to include 
presumptively).

7.  The evidence of record does not show that the Veteran's 
eye disorder, diagnosed as age-related macular degeneration, 
is etiologically related to his period of active service, nor 
proximately due to, the result of or chronically aggravated 
by diabetes mellitus.

8.  The evidence of record does not show that any bilateral 
knee disability is etiologically related to his period of 
active service.

9.  The evidence of record does not show that the Veteran's 
hypertension is etiologically related to his period of active 
duty or any incidents therein (to include presumptively).

CONCLUSIONS OF LAW

1.  The January 1994 RO rating decision that denied the 
Veteran's service connection claim for diphtheria is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).  

2.  As evidence received since the RO's January 1994 denial 
is not new and material, the criteria for reopening the 
Veteran's service connection claim for diphtheria are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

3.  The June 1989 RO rating decision that denied the 
Veteran's service connection claim for a kidney infection is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  

4.  As evidence received since the RO's June 1989 denial is 
not new and material, the criteria for reopening the 
Veteran's service connection claim for a kidney infection are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

5.  An acquired psychiatric disorder, to include PTSD, 
depression, and a sleep disorder, was not incurred in or 
aggravated by active service, nor may service incurrence of a 
psychosis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310, 4.125(a) (2009).  

6.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

7.  Macular degeneration was not incurred in or aggravated by 
service, nor may service incurrence be presumed, and was not 
proximately due to, the result of, or chronically aggravated 
by diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

8.  A bilateral knee disorder was not incurred in or 
aggravated by military service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

9.  Hypertension was not incurred in or aggravated by 
military service, nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in April 2008.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in November 2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

Before this appeal was filed, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all 
elements of a claim.  An additional notice as to disability 
ratings and effective dates was provided in the April 2008 
correspondence. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the April 2008 VCAA notice letter shows the RO 
notified the Veteran that he would need to submit new and 
material evidence as he had been previously denied service 
connection claims for both diphtheria and a kidney infection, 
and this letter specifically defined new and material 
evidence.  The letter also advised the Veteran of why these 
claims were denied earlier and what evidence was necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denials.  Accordingly, any deficiency regarding notice of the 
basis for a prior final denial of these claims, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the Veteran's claims in this instance.  
Therefore, the Board finds that VA has complied with its 
duties under Kent.  In view of the above, the Board finds 
that the notice requirements pertinent to the issues on 
appeal have been met.

The Board notes that a new VA examination or medical opinion 
in connection with this appeal cannot be provided for the 
Veteran's diphtheria and kidney claims until such claims are 
successfully reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2009).  

In regard to the Veteran's remaining claims for service 
connection, VA examinations were not conducted.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is: (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, examinations are not needed because the 
Veteran's service treatment records are entirely negative for 
any diagnosis of a bilateral knee disorder or an acquired 
psychiatric disorder, to include PTSD, depression, and a 
sleep disorder.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004) (finding no prejudicial error in Board's statement 
of reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that reflected that he suffered an event, injury, 
or disease in service that may be associated with his 
symptoms.).  Moreover, there is no question that diabetes, 
macular degeneration and hypertension are currently 
diagnosed, but for reasons that will be more fully discussed 
on the merits of each claim, there is no indication in the 
record of a causal connection between these diagnoses and the 
Veteran's period of service or any incident therein.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting 
that the Board has no obligation to obtain a medical opinion 
when there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide these 
claims.  38 C.F.R. § 3.159(c)(4)(i), Duenas, 18 Vet. App. at 
517.

The duty to assist then has been fulfilled as private and VA 
medical records relevant to these matters have been requested 
and obtained.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with these claims would 
not cause any prejudice to the Veteran.

New and Material Evidence - Laws and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  Because reopening is jurisdictional, the 
Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001), and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


Diphtheria

In a January 1994 rating decision, the RO denied the 
Veteran's claim for service connection for diphtheria.  The 
RO noted that the evidence showed treatment and diagnosis of 
acute and transitory diphtheria during service and that the 
disease was cured with no residual disability shown at the 
time of separation from service.  Subsequently, in a letter 
dated in January 1994, the RO informed the Veteran of the 
decision and of his appeal rights, but he did not appeal this 
decision.  

The evidence of record at the time of this decision included 
service treatment records, which revealed that the Veteran 
was hospitalized and treated for diphtheria and tonsillitis 
in December 1946 and January 1947 after which he was returned 
to duty.  The Veteran's April 1958 discharge examination 
revealed no abnormalities of the mouth and throat, nose, or 
sinuses.  

(The Board notes that other service treatment records showed 
complaints of a sore throat and treatment for chronic 
tonsillitis in December 1946, October 1947, November 1947, 
February 1948, August 1951, and March 1951.  X-ray studies of 
the lungs in October and November 1947 showed no 
abnormalities.  He underwent a tonsillectomy in March 1951.  
The Veteran has been service connected for a tonsillectomy 
since the January 1994 rating decision and cannot be service 
connected under various diagnoses for the same disability.  
See 38 C.F.R. § 4.14 (2009)).

Additional evidence of record included the reports of April 
1967 and March 1972 VA audiological and ear examinations; VA 
treatment records dated from March 1982 to April 1987; and 
private medical records dated from September 1973 to March 
1989.  None of this medical evidence pertained to the 
Veteran's claim of service connection for diphtheria.

Although notified of the January 1994 denial and of his 
appellate rights in January 1994 correspondence from the RO, 
the Veteran did not file an appeal.  As such, the January 
1994 rating decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

In February 2008, the Veteran filed to reopen his service 
connection claim for diphtheria, to include throat swelling 
and breathing problems.  Evidence added to the claims file 
since the January 1994 denial includes an August 1978 private 
hospital record which indicated that the Veteran had a 
history of nasal trauma, including an injury in June 1978, 
and that he had difficulty breathing through the left side of 
his nose.  

Additional evidence added to the record since the January 
1994 denial included copies of VA treatment records dated 
from April 1993 to September 2009, which do not show 
treatment for or complaints of diphtheria.  They do note a 
past medical history of esophageal reflux disease, and that 
he took Flunisolide for a nasal allergy, Claritin for 
seasonal allergies or rhinitis, and a sodium chloride 
solution nasal spray.  A January 2009 VA record noted the 
Veteran had no problems with shortness of breath.

During his Board hearing, the Veteran and his spouse 
testified that he used a nasal mist or inhaler for throat and 
breathing problems which they claimed were residuals of his 
in-service diphtheria.  He denied any current diphtheria.

The evidence received since 1994 is "new" in the sense that 
it was not previously of record.  But none of this evidence 
submitted since January 1994 is "material" for purposes of 
reopening the Veteran's claim for service connection for 
diphtheria, to include throat swelling and breathing 
problems.  At the time of the January 1994 decision, there 
was evidence that the Veteran had been treated for an acute 
and transitory case of diphtheria in service.  But the RO 
denied service connection because there was no competent 
medical evidence of any treatment for or diagnosis of 
diphtheria at discharge.  None of the new medical evidence 
demonstrates that the Veteran currently has diphtheria or the 
residuals thereof.  There is no competent medical evidence 
that rhinitis or allergies are manifestations of residuals of 
the Veteran's in-service diphtheria.  

The Board notes that new evidence the Veteran has submitted 
to VA since 1994 that relates to the incurrence of diphtheria 
(or throat swelling or breathing problems) in service is 
either redundant or cumulative of evidence submitted prior to 
the last prior denial, does not relate to an unestablished 
fact, or does not raise a reasonable possibility of 
substantiating the claim.  It does not provide any 
information that was not already known at the prior final 
denial; namely, that the Veteran may have had an acute case 
of diphtheria while in service that resolved before 
discharge.  What the medical evidence was missing prior to 
the January 1994 decision and what it continues to lack, is 
any sort of medical nexus evidence linking a current 
diagnosis of diphtheria or breathing or throat problems to 
the inservice hospitalization and treatment for the same. 

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for diphtheria, to include throat swelling and 
breathing problems has not been received.  As such, the 
requirements for reopening the claim are not met, and the 
January 1994 denial of the Veteran's claim for service 
connection for diphtheria remains final.  As the Veteran has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).  

Kidneys

In a June 1989 rating decision, the RO denied the Veteran's 
claim for service connection for a kidney infection.  The RO 
noted that the service treatment records did not show any 
treatment for or diagnosis of a kidney infection during 
service.  There is no record that the Veteran ever appealed 
this decision.  

The evidence of record at the time of this decision included 
service treatment records, which indicated that the Veteran 
was hospitalized and treated for hematuria in April 1952.  An 
April 1952 record revealed that the Veteran had a low 
backache, burning on urination, and had passed blood in his 
urine after he hit his back on a bed while wrestling several 
days before.  Another record showed a diagnosis of a 
gonococcal infection not otherwise specified at the time of 
the Veteran's hospitalization.  In May 1952 he passed a 
reenlistment examination which noted his hospital treatment 
in March 1952 for hematuria.  His April 1958 discharge 
examination showed no abnormalities of the kidneys or 
genitourinary system.  

Additional evidence of record included the reports of April 
1967 and March 1972 VA audiological and ear examinations; VA 
treatment records dated from March 1982 to April 1987; and 
private medical records dated from September 1973 to March 
1989.  None of this medical evidence pertained to the 
Veteran's claim of service connection for a kidney infection.

The Veteran did not file an appeal to the June 1989 denial.  
As such, the June 1989 rating decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

In February 2008, the Veteran filed to reopen his service 
connection claim for kidney problems.  Evidence added to the 
claims file since the June 1989 denial includes VA outpatient 
medical records, dated from April 1993 to September 2009, 
which show treatment now for an unspecified chronic kidney 
disease (see, e.g., record dated in September 2009), but not 
any evidence of a relationship or nexus between a current 
kidney disorder and the Veteran's period of service.  

An April 2000 VA medical record noted that the Veteran had 
elevated renal functions for quite a while and that a VA 
staff physician noted a diagnosis of chronic renal 
insufficiency.

A December 2006 ultrasound of the kidneys at a VA facility 
showed small kidneys with the cortex thinned especially on 
the right.  There was no evidence of calculi, hydronephrosis 
or mass on either side.

A February 2007 VA urology consultation noted that the 
Veteran had a history of chronic renal failure for multiple 
years and that he had had a severe infection while serving in 
Korea in the 1950s.  It was noted that the Veteran was not 
aware of chronic renal failure, but it likely could have 
existed for years.  

In his February 2008 claim and in his Board testimony, the 
Veteran said that he spent about two weeks in a hospital in 
Inchon, Korea, for a kidney infection.  

A July 2008 VA medical record noted chronic renal failure and 
that the Veteran had a slight decrease in function.  

Also added to the record since the June 1989 denial are 
private medical records dated from September 1973 to December 
1988, which do not show treatment for or complaints of a 
kidney infection.  

In addition, a December 2009 signed statement by the Veteran 
(apparently written by his spouse) was received which related 
that the Veteran had surgery for bladder cancer in August 
2009 and there was a possibility he might need kidney 
dialysis.

The evidence received since 1989 is "new" in the sense that 
it was not previously of record.  But none of this evidence 
submitted since June 1989 is "material" for purposes of 
reopening the Veteran's claim for service connection for a 
kidney infection.  At the time of the June 1989 decision, 
there was evidence of the Veteran's hospitalization for 
hematuria in Korea in 1952, but there was no evidence that 
the Veteran had been treated for a kidney infection.  Rather 
the records show he was diagnosed with a gonococcal infection 
not otherwise specified.  Service records do not mention a 
kidney infection.  The RO denied service connection because 
there was no competent medical evidence of any treatment for 
or diagnosis of a kidney infection during service.  While the 
new medical evidence demonstrates that the Veteran currently 
has a kidney disorder, the Board notes that new evidence the 
Veteran has submitted to VA since 1989 that relates to a 
kidney disorder does not show a kidney infection while in 
service.  This new evidence is either redundant or cumulative 
of evidence submitted prior to the last prior denial, does 
not relate to an unestablished fact, or does not raise a 
reasonable possibility of substantiating the claim.  

The newly received evidence does not provide any information 
that was not already known at the prior final denial; namely, 
that the Veteran had an acute gonococcal infection while in 
service that resolved before discharge.  What the medical 
evidence was missing prior to the June 1989 decision, and 
what it continues to lack, is any sort of medical evidence 
that the Veteran had a kidney infection in service as well as 
medical nexus evidence linking a current diagnosis of a 
kidney disorder to the inservice incident (when he was 
treated for a hematuria and gonococcal infection in 1952).  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a kidney infection has not been received.  As 
such, the requirements for reopening the claim are not met, 
and the June 1989 denial of the Veteran's claim for service 
connection for a kidney infection remains final.  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychosis, diabetes mellitus, arthritis, 
and hypertension become manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Generally, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

Psychiatric Disorder

In his February 2008 claim, the Veteran sought service 
connection for PTSD separate from another service connection 
claim for depression, which he claimed was secondary to his 
heart and PTSD disorders.  He also sought service connection 
for a sleep disorder secondary to his PTSD.  He contended 
that ever since his discharge from service he had trouble 
sleeping, including throwing his arms about and sleep 
walking.  He said that he took sleep medication all the time, 
but still only got four hours of sleep a night.  During his 
video conference hearing, the Board characterized these 
claims as one claim for service connection for an acquired 
psychiatric disorder, to include PTSD, depression and a sleep 
disorder.

The Veteran's DD214 revealed that the Veteran's most 
significant duty assignment in service was with the 50th 
Engineer Port Construction Company.  Service personnel 
records reflect the award of a Silver Service Star in lieu of 
five Bronze Service Stars and the Republic of Korea 
Presidential Unit Citation Badge, but there are no awards of 
combat medals or badges.  Service treatment records show no 
complaints of or treatment for stress, sleeping, or a 
psychiatric disorder.  The Veteran's April 1958 discharge 
examination revealed no psychiatric abnormalities.

Post-service, a November 1993 VA medical record revealed that 
the Veteran took Halcion to aid in sleeping and he was 
observed as anxious.

VA outpatient treatment records revealed no treatment for 
psychiatric disorders and often included a note that the 
Veteran was psychologically and/or socially stable.  See 
records dated in November 1995, May 1997, August 1997, 
October 1997, January 1998, March 1998, April 1998, September 
1998, May 1999, August 1999, November 1999, April 2000, 
September 2000, February 2001, February 2005.

VA outpatient treatment records also show that the Veteran 
had a negative screening for PTSD and/or depression in April 
2001, February 2002, February 2004, February 2005, February 
2006, January 2007, March 2008, April 2009.

The Veteran was seen at a VA facility for insomnia in August 
2006.  He complained that he woke up after two hours and 
could not go back to sleep and said that he snored a lot and 
moved his legs a lot while sleeping.  The nurse practitioner 
prescribed Ativan and a possible sleep study.

A December 2006 VA medical record revealed that a 
prescription for Lorazepam, a medication the Veteran took for 
anxiety, was renewed.

A March 2008 VA medical record revealed that the Veteran did 
not sleep well and that he had to get up due to leg pains.  

A formal finding dated June 2008 is found in the claims file 
and details the RO's unsuccessful efforts to obtain from the 
Veteran information about any alleged in-service stressors 
that could be verified with the U.S. Army and Joint Services 
Records Research Center (JSRRC).

A January 2009 VA medical record noted that the Veteran slept 
with the head of the bed elevated four inches.  

In a December 2009 signed statement, the Veteran related that 
he was evaluated with Parkinson's disease and dementia that 
month at the VA mental health clinic.  

During his Board hearing, the Veteran testified that while in 
Korea during the war he operated heavy equipment and did 
guard duty.  He also said that he participated in the 
invasion of Inchon during which his unit took quite a bit of 
incoming enemy fire.  He said that VA prescibed medication 
for his PTSD and depression, and that a doctor had told him 
that his currently diagnosed psychological condition was 
related to his participation in the Inchon invasion.  The 
Veteran also testified that he can only sleep about four 
hours a night, but that Halcion and Lorazepam help with his 
ability to sleep.  

The Board notes that the RO was unsuccessful in attempting to 
verify any in-service stressor.  The Veteran claimed 
participation in combat, specifically his participation in 
the Inchon invasion during the Korean War.  While the Board 
acknowledges that this Veteran undoubtedly faced a stressful 
situation in 1952 during the Korean War, the Board finds no 
evidence in the record that he was ever involved in combat or 
that PTSD developed as a result.  Further, the Board notes 
that the Veteran never submitted a PTSD questionnaire about 
this or any other possible inservice stressor.  Even if the 
Board were to find that there is no need for a verified in-
service PTSD stressor in this case because of the Veteran's 
combat experience in Korea, see 38 C.F.R. § 3.304(d), service 
connection for PTSD would still not be warranted as the 
competent medical evidence of record does not show that the 
Veteran currently has a diagnosis of PTSD.  

Based upon the evidence of record, the Board finds that an 
acquired psychiatric disorder, to include PTSD, depression 
and a sleep disorder, was not incurred as a result of the 
Veteran's period of service.  The record is clear that the 
Veteran has never been diagnosed with PTSD or depression or a 
sleeping disorder or any other psychological disorder.  
Service treatment records and VA outpatient treatment records 
show no complaints of, or treatment for, an acquired 
psychiatric disorder, such as PTSD or depression.  The two 
references noted above to anxiety do not provide evidence of 
any actual diagnosis of a psychological disorder.  VA medical 
records also show negative results for PTSD and depression 
screening over many years.  Further, the evidence of record 
fails to show any diagnosis or manifestation of a psychotic 
disorder during the year following the Veteran's discharge 
from service.  Moreover, there is little evidence of PTSD 
symptoms in the Veteran's medical records noted above, except 
for his trouble sleeping.  While post-service medical 
evidence tends to show that the Veteran does have difficulty 
sleeping, he has not presented any diagnosis or test to 
demonstrate that he has a currently diagnosed sleeping 
disorder.  

A threshold requirement for the granting of service 
connection is evidence of a current disability.  The evidence 
of record does not show that the Veteran is currently 
diagnosed with a psychiatric disorder, such as PTSD, 
depression, or anxiety made in accordance with the provisions 
of the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  There is also no 
evidence of a diagnosed sleep disorder or sleep impairment 
associated with a diagnosed psychiatric disorder.  In the 
absence of evidence of a current disability there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet App. 223, 225 (1992).  Therefore, service connection for 
an acquired psychiatric disorder, to include PTSD, depression 
and a sleeping disorder, is not warranted on a direct basis.  

Presumptive service connection also is not warranted for this 
claim because there is no evidence in the record that any 
psychosis developed within one year of the Veteran's 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The 
Board also notes that secondary service connection is not 
warranted for depression secondary to PTSD and a heart 
condition as the Board has decided against a grant of service 
connection for PTSD in this decision, VA has never awarded 
the Veteran service connection for coronary artery disease, 
and the Veteran may not be awarded secondary service 
connection based on a disorder that is not already service-
connected.  See 38 C.F.R. § 3.310.  Likewise, secondary 
service connection is not warranted for a sleep disorder 
secondary to PTSD as the Veteran may not be awarded secondary 
service connection based on a disorder that is not already 
service-connected.  See 38 C.F.R. § 3.310.

Diabetes

In his February 2008 claim, the Veteran sought service 
connection for diabetes mellitus, type II.  Service treatment 
records are negative for any complaint of, or treatment for, 
diabetes.  The April 1958 separation examination was normal 
and unremarkable for complaints of diabetes.  The endocrine 
system was clinically evaluated as normal.

Post-service, VA outpatient medical records dated from 
November 1995 to September 2009 noted that the Veteran's 
treatment for his diabetes was without complications.  He was 
apparently diagnosed with non-insulin-dependent diabetes in 
March 1998.  His diabetes was noted as well controlled in 
records dated in February 2002 and August 2002.  In January 
2007 it was noted as not controlled and his Glipizide was 
increased.  A Glucometer and diabetic education were then 
ordered.  

July 2008 VA medical records noted the Veteran had been 
assessed with diabetes mellitus, type II, with neuropathy, 
and that his prescription for Glipizide was being decreased.  

During his Board hearing, the Veteran testified that he 
thought he was first diagnosed with diabetes sometime in the 
1960s.

Based on the evidence of record, the Board finds that service 
connection for diabetes mellitus is not warranted.  Service 
treatment records are negative for any reference to diabetes.   
No medical evidence is of record indicating that the Veteran 
has been diagnosed with or treated for diabetes mellitus for 
decades following his service.  The first medical record of a 
diagnosis of diabetes mellitus is from a March 1998 VA 
medical record, nearly 40 years after the Veteran was 
discharged from active duty.  This gap of years between 
discharge from service and evidence of a disease can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, there was no 
medical evidence of record that offered an etiology for 
diabetes mellitus or provided a nexus to active service.

Therefore, direct service connection fails because there is 
no competent medical evidence of record that links a current 
diagnosis of diabetes mellitus to active military service.  
In addition, presumptive service connection fails because 
there is no medical evidence of record to show a diagnosis of 
diabetes mellitus within one year of separation from active 
service.  

Macular Degeneration

In his February 2008 claim the Veteran sought service 
connection for a bilateral eye problem related either to an 
injury in service or secondary to his diabetes mellitus.  He 
also has contended that in 1949 he had to go to a clinic for 
flash burns to his eyes.  Service treatment records show that 
the Veteran was treated for a chalazion in the left eye in 
July 1951.  His April 1958 discharge examination revealed no 
abnormalities of the eyes.

Post-service, a January 2003 VA medical record revealed that 
the Veteran had surgery on cataracts in his left eye four 
years before and now reported that vision in that eye was 
barely "seeable".  He complained of a week-long pain in 
that eye and was being treated for iritis.  Subsequently, the 
Veteran declined a referral to a surgeon for a possible 
temporal artery biopsy.  

A February 2005 VA medical record noted that the Veteran had 
many problems with his eyes and had experienced bleeding 
behind the retina of his left eye.

A March 2007 VA medical record revealed the Veteran's 
complaint of a progressive decrease in his left eye vision 
for five or six years.  

In April 2007, the Veteran was diagnosed with macular 
degeneration after undergoing a fluorescein angiography.

A September 2007 VA medical record noted the Veteran's 
complaints of trouble reading and seeing television during 
his initial low vision evaluation.  

According to November 2007 VA medical records, the Veteran 
was seen at the retina and low vision clinics, and was 
provided training in using optical devices for his age-
related macular degeneration.  

A January 2009 VA medical record noted a history of diabetes 
and of macular degeneration.  His past medical history 
included senile macular degeneration of the retina.  

In a February 2009 signed statement, the Veteran's spouse 
wrote that the Veteran's vision was at the point where he 
could not drive and he was limited in what he could do for 
himself.  She said that he needed special supervision and 
that VA had provided a Maga Sight machine to help him read.  
In a December 2009 letter, she claimed that the Veteran was 
legally blind.

A September 2009 VA medical record noted cataract surgery in 
each eye and that the Veteran had age-related macular 
degeneration.  The onset of his central acuity vision loss 
was described as gradual and the duration of vision loss was 
noted as in years.  

Based on the evidence of record, the Board finds that service 
connection for macular degeneration is not warranted.  While 
the Board acknowledges the aforementioned account of an 
accident to the Veteran's eyes during service, there is no 
medical evidence of record relating the Veteran's current eye 
disorder to service.  The April 1958 discharge examination 
showed no abnormalities in the eyes when the Veteran left 
service.  Post-service, VA medical records do not show a 
diagnosis of age-related macular degeneration in each eye 
until April 2007, or 49 years after his discharge from 
service.  As noted above, evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson, 230 F.3d at 1333.  In addition, a review of 
the medical records in the claims file discloses no evidence 
of a nexus between his current macular degeneration and his 
period of active duty.  See Hickson, 12 Vet. App. at 253.  
Therefore, service connection on a direct basis is not 
warranted.

The Board also notes that secondary service connection is not 
warranted for this claim as the Board has decided against a 
grant of service connection for diabetes mellitus in this 
decision, and the Veteran may not be awarded secondary 
service connection based on a disorder that is not already 
service-connected.  See 38 C.F.R. § 3.310.  Therefore, the 
Veteran's claim for service connection for macular 
degeneration, to include as secondary to diabetes mellitus, 
must be denied.

Knees

In his February 2008 claim, the Veteran sought service 
connection for bilateral knee problems.  During his Board 
hearing, the Veteran testified he might have hurt his knees 
in Korea doing construction work after the Inchon invasion.  
Service treatment records showed no complaints of, or 
treatment for, the knees during service.  The Veteran's April 
1958 discharge examination showed no abnormalities of the 
lower extremities.

Post-service, a January 2007 VA medical record revealed that 
the Veteran went to the gym three days a week and lifted 
weights but that he did not walk on the track because his 
knees gave out.  

A July 2008 VA medical record revealed that the Veteran 
walked with a cane and that he wore knee braces when seen at 
the clinic that month.  

An April 2009 VA medical record noted the Veteran's complaint 
of significant pain in the knees when walking.  

Based on the evidence of record, the Board finds that service 
connection for a bilateral knee disorder is not warranted.  
Service treatment records are negative for any evidence that 
the Veteran developed knee problems while in service.  Recent 
post-service medical evidence revealed that the Veteran wore 
knee braces at times and complained of pain.  While a 
diagnosis of any bilateral knee disorder is not found within 
the claims file, the Board concedes that it is most likely 
that the 82-year-old Veteran has some form of a current knee 
disability.  However, there is no competent or credible lay 
or medical evidence in the claims file to show any nexus or 
relationship between any current bilateral knee problems and 
the Veteran's suggestion that he might have hurt his knees 
while serving in Korea on construction projects.  Without 
evidence of an in-service injury and a nexus opinion, or of 
credible lay evidence of continuity if symptomatology, 
service connection is not warranted.  See Hickson, 12 Vet. 
App. at 253.  Therefore, service connection for a bilateral 
knee disorder must be denied.  

Hypertension

In his February 2008 claim, the Veteran sought service 
connection for hypertension.  Service treatment records do 
not show any treatment for hypertension while in service, but 
they measured increased blood pressure in December 1946 and 
January 1947 when he was hospitalized for diphtheria, 
including 138/100 (on December 28, 1946 and January 11, 1947) 
and 140/108 (on December 29, 1946).  During his Board hearing 
the Veteran testified that he was advised in 1952 that he had 
high blood pressure and might not be able to reenlist, but 
his May 1952 reenlistment examination notes a blood pressure 
reading of 125/65.  His April 1958 discharge examination 
indicated a blood pressure reading of 124/78 while sitting.

Private medical records as early as November 1974 and 
February 1986 noted that the Veteran had a history of 
hypertension for many years, and a November 1993 VA medical 
record also noted that the Veteran took medication for 
hypertension.  

VA outpatient medical records noted that the Veteran's 
hypertension was well controlled with current medications in 
records dated in February 2006, January 2007, March 2007, 
August 2007, March 2008, July 2008.

Based on the evidence of record, the Board finds that service 
connection for hypertension in not warranted.  Service 
treatment records are negative for hypertensive disease, 
although high blood pressure readings were noted during one 
period of hospitalization.  However, upon discharge in 1958 
there was no finding or suggestion of hypertension.  Post-
service, the earliest references to hypertension were found 
in private medical records in 1974 and 1986, which indicated 
a history of hypertension.  There is no medical evidence of 
record indicating that his hypertension was either incurred 
in or aggravated by service, or appeared during the year 
following his discharge from active duty.  Indeed, the first 
medical evidence to indicate that the Veteran even had 
hypertension was from decades following his discharge from 
service.  See Hickson, 12 Vet. App. at 253.

The only other evidence provided as to the Veteran's claim is 
his belief that he has hypertension due to service.  However, 
the factual question of whether his hypertension can be 
attributed to his in-service experiences is a medical 
question, requiring a medical expert.  As noted below, the 
Veteran is not competent to render such an opinion.  
Espiritu, 2 Vet. App. at 495.  Therefore, service connection 
on a direct basis must be denied.  

The relevant medical records also fail to show that the 
Veteran had hypertension to a compensable degree within one 
year of service.  A 10 percent rating for hypertension 
requires diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or a history of 
diastolic blood pressure of predominantly 100 or more and 
continuous medication is required for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Simply put, the Veteran's 
blood pressure readings dated within one year of his May 1958 
separation do not satisfy this criteria and thus service 
connection on a presumptive basis must be denied.

Conclusion

In reviewing the Veteran's claims the Board has reviewed his 
written statements and Board testimony.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly 
competent to describe the extent of his current 
symptomatology and the continuity of symptomatology from 
service onwards.  In specific regard to the diabetes claim, 
his testimony that he thought he was first diagnosed with 
diabetes in the 1960s does not appear credible when the 
medical evidence does not show a diagnosis of non-insulin-
dependent diabetes until March 1998.  The Board also notes 
that there is no evidence that he possesses the requisite 
medical training or expertise necessary to render him 
competent to offer evidence on matters such as a medical 
diagnosis or the factual questions of whether his eye, knee, 
and hypertension conditions can be attributed to his in-
service experiences.  Espiritu v. Derwinski, 2 Vet. App. at 
495. 

Accordingly, the Board finds that the preponderance of the 
evidence is against his claims for service connection for an 
acquired psychiatric disorder, to include PTSD, depression, 
and a sleep disorder; for diabetes mellitus; for macular 
degeneration; for a bilateral knee disorder; and for 
hypertension.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
his claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

As new and material evidence has not been received, the 
request to reopen a service connection claim for diphtheria, 
to include throat swelling and breathing problems, is denied.

As new and material evidence has not been received, the 
request to reopen a service connection claim for a kidney 
infection is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, depression, and a sleep disorder, 
is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for macular degeration, to 
include as secondary to diabetes mellitus, is denied.  

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for hypertension is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


